        Case 2:16-cv-02892-TLN-EFB Document 24 Filed 08/03/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10
     Scott Johnson,                                ) Case No.: 2:16‐cv‐02892‐TLN‐EFB
11                                                 )
                      Plaintiff,                   )
12                                                 ) [PROPOSED] ORDER ON REQUEST FOR
                       v.                          ) CONTINUANCE OF DEBTOR EXAMINATION
13                                                 )
     Ajay Oil, Inc.                                )
14                                                 ) Date:          10/28/20
                                                   ) Time:          09:30 AM
15                     Defendants.                 ) Courtroom: 8
                                                   )
16                                                 )
17
                                                 ORDER
18
            Having read the foregoing request, and good cause appearing, it is hereby ORDERED
19
     that the Debtor Examination RE: Enforcement of Judgment of Rajesh Mahendroo, Agent Ajay
20
     Oil, Inc., is continued from 8/5/20 to 10/28/20 at 9:30 a.m. in Courtroom 8 at 501 I Street,
21
     Sacramento, CA 95814.
22
     IT IS SO ORDERED.
23
     DATED: August 3, 2020.                               _______________________________
24                                                        Edmund F Brennan
25                                                        US Magistrate Judge
26
27
28


     Proposed Order
